DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the patentably distinct species of deposited metal (i.e. Nb, Ta, etc.).
The species are independent or distinct because each species is drawn to a different embodiment of the apparatus and only one such apparatus is usable per a method. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- the species have acquired a separate status in the art in view of their different classification, 
- the species have acquired a separate status in the art due to their recognized divergent subject matter,
- the species require a different field of search e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huotari (2007/0026654) in view of Hamalainen (2007/0014919).
Huotari teaches a method of selectively depositing a material on a first metal oxide of a substrate relative to a second dielectric surface, including one or more depositing cycles comprising:
- contacting the substrate with a first vapor-phase precursor comprising ruthenium at a temperature of less than 400 degrees [0008, 16-17] and  
- contacting the substrate with H2O2 [0037] and 
- depositing the material with a selectivity of depositing ruthenium oxide on the metal surface over a dielectric surface, but Huotari does not exemplify a metal halide.
Hamalainen, however, teaches that an operable ruthenium precursor for forming ruthenium oxide films by ALD is a ruthenium halide [0042].
It would have been obvious before the effective date of the claimed invention to a person of ordinary skill in the art to apply the ruthenium halide of Hamalainen in the ruthenium selective deposition process of Huotari as Hamalainen teaches that ruthenium halides are operable for forming ruthenium oxides.

Further, Huotari teaches that ruthenium oxide is deposited for 450 cycles and there is not a measurable amount of deposition on the silicon oxide (Example 1). 
The temperature range of Huotari overlaps that of instant claims.
Regarding claims 2 and 3, Huotari teaches water and/or peroxides [0037].
Regarding claims 4-7 and 18 the surface comprises Si-O bonds/ SiO2 [0008].  Further to claim 6, the teachings of Huotari include essentially 100% selectivity, based on the wording “not on the silicon oxide” [0059] and the limitations are met.  A surface of SiO2 is understood to have –OH terminations (supported by instant disclosure [0010]).
Regarding claim 8, Huotari does not teach GeO2, but Examiner takes Official Notice that the use of GeO2 instead of SiO2 is pervasive in the art and would generally be understood to have equivalent properties.
Regarding claims 9-11, Huotari teaches a first surface that includes a metal or a metal oxide (metal oxide as noted above), examiner takes Official Notice that the claimed metal oxides of claim 11 are well known metal oxides for use in similar applications and it would have been further obvious to form the same by oxidizing a surface of a metal with an oxygen compound as such methods would include ALD 
Regarding claim 16, Huotari teaches applying a noble metal which is not W.
Regarding claim 17, Huotari teaches 50-450 cycles of deposition without any measureable deposition on the metal oxide surface.
Regarding claim 19, Huotari teaches the claimed range as per above.
Regarding claim 20, all elements of the claim are taught as per above, include the arguments over claims 1 and 6 particularly.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huotari and Hamalainen and in further view of Haukka (2007/0036892).
The teachings of Huotari are described above including the deposition of ruthenium oxide as described; the broader teachings includes formation of a gate electrode [0009] – Huotari does not teach the application of niobium or tantalum.
Haukka teaches that an operable gate electrode [00089-91] includes ruthenium and that further that such films include metal oxides and alloys [0018], wherein such a film further includes niobium or tantalum as an alloying metal [0075].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the ruthenium-niobium alloy of Haukka in the method of Huotari as both methods teach formation of a gate electrode and one would operably substitute the mixed metal (i.e. Nb/Ru) of Haukka for the ruthenium of Huotari with an expectation of operability.
It is noted that in reference to claim 12, one would expect that the film comprises a certain amount of NbOx – while Haukka describes the process as applying the metal 
Further to claims 13-15, it is noted that Haukka teaches tantalum halides as being a preferred precursor, the claimed compounds are included in the range of compounds taught by Haukka. If it were determined that fluorides or chlorides of Ta and/or TaCl5 and/or TaF5 was not at once envisioned by Haukka’s teaching of “tantalum halide”, the Examiner takes Official Notice that the claimed compounds are pervasively applied in vapor deposition processes in the semiconductor industry and would have been obvious selections, particularly where Haukka teaches metal halides.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715